Title: To John Adams from William Bentley, 19 September 1815
From: Bentley, William
To: Adams, John


				
					Most worthy Sir
					Salem Sept 19. 1815.
				
				Captain John Endicott performed yesterday his promise of the Pears. He observed that they were not quite ripe, but in some of them had made demands, from curiosity, endless. The good old man therefore, at fourscore, took a few in his hand, infact that he might give no notice, travelled to my door, & observed, that he had resolved I should not lose the pleasure of sending them to the President Adams this year. All my Sons commend me. I doubt not the Patriarch & his Wife will feed, as Abraham, when he entertained the Angels. It may be a sympathy which may betray its weakness, but I journey often to the Old Tree, & on earth I shall seldom have higher pleasure, than when I see the good Endicott feasting on the beloved fruit with a guest at his table, which would have been to him a pleasure like that of Simeon, when he saw what he wished for his Country. I have already seen him at the table with you, & I know you love him, because if he ever erred, he still was always upright. No state of society can be good, which can rob us of these pleasures. I congratulate you upon the honours which your Son receives in the services he has performed for his country. How blessed, after having done the greatest services of the age, to see the work of salvation in the hand of a Son! I cannot imagine an incident I could add to your hopes, or his own glory. To have seen the best days of Prussian greatness, & to have carried into the North the talents which purchased favour for his country. To give immortality to a negociation, which patriotism can applaud, & envy dare not dispise. To disarm jealousy, & make it subscribe to a country’s fame against which it had been enraged, these are works & privileges which cannot again unite, & which must go down to posterity, with increasing splendour, as they will unite with the events of the most distant ages. But one thing remains. Not to recite mere gratitude; that cannot be, but to promote more knowledge of our Nation’s good. That our power, & our wisdom may have their highest advancement in the Just honours our Country can bestow upon him.Pray, express my most affectionate & respectful sentiments to Madam. I forgot the history of Ulysses’ return, but remembered the lines, l. 24. v. 200.O blest Ulysses, in thy consort blest!Not more thy wisdom, than her virtue shined!Not more thy patience, than her constant mind!Η αρα συν μεγαλη αρετη εκτησω ακοιτιν.My daughter has begged leave to add the address upon the little packet, & remind me that she was to see the man she was taught to reverence, & admire.In all sincerity, & / with the highest respect, / Your devoted Servant,
				
					William Bentley.
				
				
			